Title: From James Madison to William Clark, 4 January 1804
From: Madison, James
To: Clark, William


Letter not found. 4 January 1804, Department of State. Acknowledged in Clark to JM, 28 June 1804 (DNA: RG 59, CD, Elberfeld, Rostock, and Lübeck, vol. 1), as containing several enclosures, which were probably JM’s standing instructions and circular letters to consuls (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 1:288–89, 2:1–4, 4:491–93). The letter no doubt informed Clark of his appointment as consul at Emden.
